PER CURIAM: *
The district court did not abuse its discretion by remanding the remaining state-law claims to state court under 28 U.S.C. § 1367(c)(3) after the dismissal of all claims over which the court had original jurisdiction. The district court found that the balance of common law factors of judicial economy, convenience, fairness, and comity weighs in favor of remand. The district court’s finding is supported by the record in this case.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.